Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 1024/0247875) teaches encoding and decoding including dividing, based on division information, a current picture in a video signal into a plurality of tiles and coding the blocks of the current picture, wherein the division information includes position information indicating a position of a top-left LCU within a tile, and size information indicating a width and a height of the tile, wherein a top boundary of the first tile and a top boundary of the second tile are discontinuous, while a bottom boundary of the first tile and a bottom boundary of the second tile are continuous. Such art does not disclose, however, the combination of the above with the concept that the blocks of such a picture should be divided into sub-blocks and coded by sub-block, that a flag obtained from an SPS should be used to indicate whether independent (coding that does not allow reference to other tiles except for a co-located tile in a reference picture) or dependent decoding is applied for the tiles, and that division information should also include number information indicating a number of the tiles belonging to the current picture.  Specifically, the prior art does not disclose:
…
dividing a current block in the current picture into a plurality of sub-blocks; and 
decoding each of the sub-blocks, 
wherein the division information includes number information indicating a number of the sub-pictures belonging to the current picture…
…
wherein one of an independent decoding or a dependent decoding is applied to the sub-picture,
wherein the independent decoding is representative of a decoding scheme in which, when decoding the sub-picture in the current picture, it is not allowed to refer to other sub-pictures except for a co-located sub-picture among sub-pictures belonging to a different picture from the current picture,
wherein the dependent decoding is representative of a decoding scheme in which, when decoding the sub-picture in the current picture, it is allowed to refer to the other sub-pictures in the different picture,
wherein a first flag is obtained from a sequence parameter set in a bitstream,
wherein the first flag indicates whether the independent decoding or the dependent decoding is used for the sub-picture,
wherein the first flag equal to a first value indicates that the independent decoding is applied to the sub-picture, and 
wherein the first flag equal to a second value indicates that the dependent decoding is applied to the sub-picture. 

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-3, 5, and 10-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481